Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-18, in the reply filed on 02/22/2021 is acknowledged.  
Status of the Application
	Claims 1-20 are pending.  Claims 1-18 are currently under examination.  Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 02/22/2021 and 10/06/2020 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugo et al. (US 20190240346).
The claims are drawn to a polynucleic acid molecule conjugate comprising an anti-transferrin receptor antibody conjugated to a polynucleic acid molecule that hybridizes to a target sequence of human DMPK mRNA and mediates RNA interference against the human DMPK mRNA preferentially in a muscle cell in a human subject, wherein the anti-transferrin receptor antibody comprises two light chain variable domains and two heavy chain variable domains, wherein mediation of RNA interference against the human DMPK mRNA modulates muscle atrophy or myotonic dystrophy in a subject, wherein the polynucleic acid molecule is a single-stranded antisense oligonucleotide, wherein the polynucleic acid molecule mediates RNA interference against the human DMPK mRNA via RNase H activity in the muscle cell and wherein the anti- transferrin receptor antibody binds to a transferrin receptor on a cell surface of the muscle cell.
Sugo et al. discloses a polynucleic acid molecule conjugate comprising an anti-transferrin receptor antibody conjugated to a polynucleic acid molecule. (paragraphs [0021], [0022], [0025], [0028], and [0074]) and disclose the polynucleic add molecule of the conjugate mediates RNA interference against a target mRNA preferentially in 
Sugo et al. disclose “As used herein, the term ‘nucleic acid’ include natural nucleic acid such as natural DNA and natural RN A, antisense oligonucleotide (ASO), modified nucleic acid such as modified DNA and modified RNA, artificial nucleic acid, and a combination of these. Examples of the modified nucleic acid include fluorescent dye-modified nucleic acid, biotinylated nucleic acid, and nucleic acid into which a choiesteryl group is introduced. In order to increase the stability, RNA may have 2'-Q~methyI modification, or 2'-fluoro modification or 2'-methoxyethy! (MOE) on a base or may have a replacement of a phosphodiester bond in the nucleic acid backbone by a phosphorothioate bond.” (Paragraph [0062]).
Sugo et al. discloses that the DMPK gene can be a target gene in skeletal muscle (paragraph [0160]) and that the target mRNA can be human mRNA, and that the subject can be human and the DMPK mRNA modulates muscle atrophy (paragraphs [0053], [0114], [0148] and [0222]). Sugo et al. describes an anti-transferrin receptor antibody that comprises two light chain variable domains and two heavy chain variable domains and that the anti-transferrin receptor antibody of the conjugate can include two light chain variable domains and two heavy chain variable domains: “The antibody has a structure of two heavy chains and two light chains associated with the heavy chains. The heavy chain is composed of a heavy chain variable region (VH), heavy chain constant, regions (CHI, CH2 and Cl 
Thus Sugo et al. anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugo et al. (US 20190240346) and Parmar et al. ("5′‐(E)‐Vinylphosphonate: A Stable Phosphate Mimic Can Improve the RNAi Activity of siRNA–GalNAc Conjugates." ChemBioChem 17.11 (2016)).
The claims are drawn to a polynucleic acid molecule conjugate comprising an anti-transferrin receptor antibody conjugated to a polynucleic acid molecule that hybridizes to a target sequence of human DMPK mRNA and mediates RNA interference against the human DMPK mRNA preferentially in a muscle cell in a human subject, wherein the anti-transferrin receptor antibody comprises two light chain variable domains and two heavy chain variable domains, wherein mediation of RNA interference against the human DMPK mRNA modulates muscle atrophy or myotonic dystrophy in a subject, wherein the polynucleic acid molecule is a single-stranded antisense oligonucleotide, wherein the polynucleic acid molecule mediates RNA interference against the human DMPK mRNA via RNase H activity in the muscle cell and wherein the anti- transferrin receptor antibody binds to a transferrin receptor on a cell surface of the muscle cell.
Sugo et al. discloses a polynucleic acid molecule conjugate comprising an anti-transferrin receptor antibody conjugated to a polynucleic acid molecule. (paragraphs [0021], [0022], [0025], [0028], and [0074]) and disclose the polynucleic add molecule of the conjugate mediates RNA interference against a target mRNA preferentially in muscle, compared with other tissues such as liver or spleen, stating that “after 48 hours, 
Sugo et al. disclose “As used herein, the term ‘nucleic acid’ include natural nucleic acid such as natural DNA and natural RN A, antisense oligonucleotide (ASO), modified nucleic acid such as modified DNA and modified RNA, artificial nucleic acid, and a combination of these. Examples of the modified nucleic acid include fluorescent dye-modified nucleic acid, biotinylated nucleic acid, and nucleic acid into which a choiesteryl group is introduced. In order to increase the stability, RNA may have 2'-Q~methyI modification, or 2'-fluoro modification or 2'-methoxyethy! (MOE) on a base or may have a replacement of a phosphodiester bond in the nucleic acid backbone by a phosphorothioate bond.” (Paragraph [0062]).
Sugo et al. discloses that the DMPK gene can be a target gene in skeletal muscle (paragraph [0160]) and that the target mRNA can be human mRNA, and that the subject can be human. (paragraphs [0053], [0114], and [0222]). Sugo et al. describes an anti-transferrin receptor antibody that comprises two light chain variable domains and two heavy chain variable domains and that the anti-transferrin receptor antibody of the conjugate can include two light chain variable domains and two heavy chain variable domains: “The antibody has a structure of two heavy chains and two light chains associated with the heavy chains. The heavy chain is composed of a heavy chain variable region (VH), heavy chain constant, regions (CHI, CH2 and Cl 13), and a hinge region located between the heavy chain variable region and the heavy-
Sugo et al. discloses the polynucleotide can comprise a 5’-terminal modification for stabilization (see [0117 and 0137].
Parmer et al. teach it was well known in the art that modifying the 5’ end of a nucleic acid molecule with vinyl phosphate improved the delivery of nucleic acid conjugates (see Fig 1, Table 3 and page 989).
It would have been obvious and one of skill in the art would have been further motivated to conjugate the nucleic acid with a 5’ terminal modification comprising a vinyl phosphate as the prior art has shown improvement of delivery a nucleic acid.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,881,743.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter because both are drawn to using a nucleic acid conjugate to target DMPK mRNA.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635